When the original opinion was handed down affirming the judgment in this case, I dissented, intending *Page 313 
to write out my reasons for the dissent. Upon the motion for rehearing, after a more careful and critical examination of the questions involved, Brother Henderson reached practically the same conclusions that I entertained in regard to the disposition of the case, and embodied them in his opinion on motion for rehearing. I now concur with that opinion in reversing the judgment and remanding it for another trial. Believing that it would serve no useful purpose in writing out a concurring opinion, or in expressing any views of my own in regard to the questions discussed, I simply state this much to explain my position, as the case is now presented. Believing the judgment is correctly reversed and remanded, I concur.